DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on May 17, 2022 has been fully considered.  The rejection is made final.  Claims 17-20 are added, therefore, claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument on pages 12-13 that “First, Olderdissen does not disclose or render obvious “determining, by the primary storage node, whether the target data object stored on the primary storage node is trustworthy””, is acknowledged but not deemed to be persuasive. 
	Olderdissen [0050] discloses “The storage node reads the requested object from the storage medium specified in the object identifier. The storage node sends the requested object to the OAS. The OAS may check to confirm that the unique ID of the object received from the OFS matches the unique ID in the object identifier. If there is no match, the read will fail. In another embodiment, the storage node may perform this check. This check adds a level of security to the read request in that the requesting application will not receive an object from the OAS unless the unique ID in the retrieved object and the read request match.”, that is the system checks for the confirmation or the identity of the object to be stored and writes the object into the storage successfully when it is verified (i.e., a  trustworthy data object is a data object that has been successfully written to the primary storage node).  Therefore, Olderdissen teaches the above argued limitation of claim 1.
 
In response to Applicant’s argument on pages 13-14 that “Further, Olderdissen does not teach or render obvious “in response to determining that the target data object is trustworthy, reading only the target data object stored on the primary storage node””, is acknowledged but not deemed to be persuasive.
Olderdissen [0050] discloses “This check helps ensure that the OAS is returning the object requested. The OAS provides the requested object to the application” that is in response to determining that the target data object is trustworthy (as shown above), reading the data object that is stored in the primary storage.  Olderdissen [0050] discloses “The storage node reads the requested object from the storage medium specified in the object identifier” that is reading the only data object that is specified in the object identifier.  Therefore, Olderdissen teaches the above argued limitation of claim 1.

Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 line 3 recites “receiving, by a primary storage node in a partition in the distribute storage system”.  Please change it to “receiving, by a primary storage node in a partition in the distributed storage system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olderdissen et al. (US Patent Publication No. 2012/0054252 A1, ‘Olderdissen’, hereafter, previously provided).

Regarding claim 1. Olderdissen teaches a method of data processing in a distributed storage system (distributed hierarchical file system, Olderdissen [0006], [0050] and Fig. 1.  cluster of storage nodes 150 included in the object file system 100, Olderdissen [0022, [0050] and Fig. 1), comprising: 
receiving, by a primary storage node in a partition in the distribute storage system, a read input/output (I/O) request from an initiator for reading a target data object stored on the primary storage node located in the partition, wherein the partition comprises a plurality of storage nodes), and one of the plurality of the storage nodes is the primary storage node (distributed hierarchical file system, Olderdissen [0006, [0050] and Fig. 1.  cluster of storage nodes 150 included in the object file system 100, Olderdissen [0022], [0050] and Fig. 1,  read request, Olderdissen [0050]); 
determining, by the primary storage node, whether the target data object stored on the primary storage node is trustworthy (storage medium identified in the object identifier, Olderdissen [0050]), whether the target data object stored on the primary storage node is trustworthy; and reading the target data object stored on the primary storage node (check to confirm that the unique ID of the object received from the OFS matches the unique ID in the object identifier, Olderdissen [0050]), and 
in response to determining that the target data object is trustworthy, reading only the target data object stored on the primary storage node, and sending the target data object to the initiator (This check adds a level of security to the read request in that the requesting application will not receive an object from the OAS unless the unique ID in the retrieved object and the read request match, Olderdissen [0050], [0052]).  
Regarding claim 9. Olderdissen teaches a storage device, wherein the storage device is a primary storage node in a partition in a distributed storage system, and the partition comprises a plurality of storage nodes (distributed hierarchical file system, Olderdissen [0006] and Fig. 1.  cluster of storage nodes 150 included in the object file system 100, Olderdissen [0022] and Fig. 1.  read request, Olderdissen [0050]), the storage device comprising: 
a communications interface configured to receive a read input/output (I/O) request from an initiator for reading a target data object stored on the primary storage node (The application 112 may read, write and delete information about stored objects in a database 120 included on or coupled with the server 110. In other embodiments, the database 120 may be on a database server directly coupled to the server 110 or accessible over network 130 by server 110.  The server 110 may communicate with one or more groups of storage nodes 150 over a network 130. More specifically, the application program 112 makes calls to or uses object access system software 114 to read, write, Olderdissen [0018-0019] and Fig. 1); and 
although claim 9 directed to a device, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the device recited in claim 9. Therefore; claim 9 is rejected for at least the same reason as claim 1 above.
Regarding claim 17. Olderdissen teaches a non-transitory computer readable medium storing program instructions, when, when executed by one or more processors, cause the one or more processors to perform operations of data processing in a distributed storage system (computing device as used herein refers to any device with a processor, memory and a storage device that may execute instructions, … techniques discussed herein are described with regard to storage media including, but not limited to, hard disk drives and solid-state drives. The techniques may be implemented with other readable and writable storage media, Olderdissen [0034], [0040]), the operations comprising: 
although claim 17 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 17. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen et al. (US Patent Publication No. 2012/0054252 A1, ‘Olderdissen’, hereafter) in view of Bhargava et al. (US Patent Publication No. 2015/0180884 A1, ‘Bhargava’, hereafter).

Regarding claim 2. Olderdissen does not teach, wherein the determining, by the primary storage node, of whether the target data object stored on the primary storage node is trustworthy comprises: determining a status of the primary storage node, wherein the status of the primary storage node is a trusted status or an untrusted status.  
However, Bhargava teaches wherein the determining, by the primary storage node, of whether the target data object stored on the primary storage node is trustworthy comprises: determining a status of the primary storage node, wherein the status of the primary storage node is a trusted status or an untrusted status (determine a trust status (i.e., trusted or untrusted) using one or more trust evaluation techniques (e.g., whitelist comparisons, program file change comparisons, blacklist comparisons, etc.). A central untrusted software inventory 132 may include entries identifying each program file that is categorized as untrusted, and this inventory may also be locally stored on corresponding hosts 120a, 120b, and 120c. In other embodiments, evaluation of software program files of executable software 122a, 122b, and 122c to determine a trust status is performed in real-time for program files associated with each network access attempt, Bhargava [0017], [0019]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Olderdissen and Bhargava before him/her, to modify Olderdissen with the teaching of Bhargava’s system and software for local protection against malicious software.  One would have been motivated to do so for the benefit of securely storing and accessing objects and files on a storage system (Bhargava, Abstract, [0002-0003]).
Regarding claim 3. Olderdissen as modified teaches, further comprising: determining that the target data object stored on the primary storage node is trustworthy when the status of the primary storage node is the trusted status (Bhargava [0017], [0019]).
Regarding claims 10-11, the method steps of claims 2-3 substantially encompass the device recited in claims 10-11.  Therefore, claims 10-11 are rejected for at least the same reason as claims 2-3 above.
Regarding claims 18-19, the method steps of claims 2-3 substantially encompass the medium recited in claims 18-19.  Therefore, claims 18-19 are rejected for at least the same reason as claims 2-3 above.

Allowable Subject Matter
Claims 4-6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 7-8 and 15-16 those claims would be allowable by the virtue of their dependency on objected claims 4 and 12 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168